DETAILED ACTION
1.	This notice of allowance is responsive to Applicant’s amendment filed on 2/24/2021.  The amendment, remarks, pages 7-10, and the interview summary on 2/23/21, have overcome the previous double patenting rejection and 35 U.S.C 102(a)(1) by Aronhalt et al.  Therefore, the double patenting rejection and the 102 (a)(1) rejection now have been withdrawn.  The terminal disclaimer was approved by the office on 2/24/21.
	Claims 301-318, 321-322 are allowed.
	The following is an examiner’s statement of reasons for allowance: Claim 301 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim the step of wherein a buttress applier cartridge includes a buttress disposed on a platform and a retainer member that releasably retains the buttress on the platform…. Wherein the retainer member moves away from the buttress and thereby releases the buttress from the platform in response to the act of moving one or both of the jaw members toward the platform.
Claim 321 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim the step of wherein a buttress applier cartridge is removably received by an end effector; wherein the buttress applier cartridge includes a buttress disposed on a platform and a retainer member that releasably retains the buttress on the platform….wherein the retainer member releases the buttress from the platform in response to the act of moving one or both of the jaw members toward the platform.
	Claim 322 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim the step of wherein a buttress applier cartridge is removably received by an end effector, wherein the buttress applier cartridge includes a buttress disposed on a platform and a retainer member that releasably retains the buttress on the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771